Case 19-17973-amc            Doc 22      Filed 04/14/20 Entered 04/14/20 11:13:34                Desc Main
                                         Document     Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Najwa Alkhatib
                                  Debtor(s)                                         CHAPTER 13

MIDFIRST BANK
                                  Movant
                 vs.
                                                                                 NO. 19-17973 AMC
Najwa Alkhatib
                                  Debtor(s)

William C. Miller Esq.
                                  Trustee
                                                                                11 U.S.C. Section 362

                                 MOTION OF MIDFIRST BANK
                           FOR RELIEF FROM THE AUTOMATIC STAY
                                    UNDER SECTION 362

           1.     Movant is MIDFIRST BANK.

           2.     Debtor(s) is/are the owner(s) of the premises 6214 Webster Street, Philadelphia, PA 19143,

 hereinafter referred to as the mortgaged premises.

           3.     Movant is the holder of a mortgage, original principal amount of $83,331.00 on the

 mortgaged premises that was executed on May 30, 2003. Said mortgage was recorded on July 2, 2003 at

 Document ID Number 50704543. The Mortgage was subsequently assigned to Movant by way of

 Assignment of Mortgage recorded on August 5, 2008, at Document ID Number 51948139 in Philadelphia

 County.

           4.      William C. Miller Esq., is the Trustee appointed by the Court.

           5.     The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

           6.     Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $641.56 with monthly late charges totaling $51.32 for the months of February 2020 through April

 2020.

           7.     The total amount necessary to reinstate the loan post-petition is $1,976.00.

           8.   Movant is entitled to relief from stay for cause.
Case 19-17973-amc          Doc 22    Filed 04/14/20 Entered 04/14/20 11:13:34                 Desc Main
                                     Document     Page 2 of 2
        9.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                      /s/ Rebecca A. Solarz, Esquire
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106-1532
                                                      Phone: (215) 627-1322 Fax: (215) 627-7734
                                                      Attorneys for Movant/Applicant
